EMPLOYMENT AGREEMENT
 
AGREEMENT (the “Agreement”), dated as of July 8, 2011, by and between ZIOPHARM
Oncology, Inc., a Delaware corporation, with executive offices at 1180 Avenue of
the Americas, Suite 1920, New York, New York, 10036 and principal operational
offices at One First Avenue, Parris Building, #34 Navy Yard Plaza, Boston,
Massachusetts 02129 (the “Company”), and HAGOP YOUSSOUFIAN, M.Sc. M.D.,
presently residing at 267 Dodds Lane, Princeton, NJ 08540  (the “Employee”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ Employee as Executive Vice President,
Chief Medical Officer of the Company and Employee desires to serve the Company
in that capacity, upon the terms and subject to the conditions contained in this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
1.    Employment.
 
(a)           Services.  Employee will be employed by the Company as its
Executive Vice President, Chief Medical Officer commencing July 15, 2011, on the
terms set forth herein.  Employee will report to the Chief Executive Officer of
the Company.  Employee shall have such duties, authorities and responsibilities
as are generally required of an Executive Vice President, Chief Medical Officer
for companies that are substantially similar to the Company, or as may be
required by the Company’s Chief Executive Officer from time to time
(collectively the “Services”).  Notwithstanding the foregoing, the Company may
expand, reduce or otherwise alter the duties of Employee in its sole discretion;
provided, however, that any such reduction or alteration of Employee’s duties
may constitute “Good Reason” for Employee’s resignation (as such term is defined
in Section 8(d) hereof), thereby potentially entitling Employee to the severance
and other benefits provided pursuant to Section 9 of this Agreement. Without
limiting the generality of the foregoing sentence, the Chief Executive Officer
may, but shall not be required to, evaluate Employee’s title at such time as he
deems appropriate if the Services are expanded to include Employee’s
responsibility for translational research and development activities of the
Company.
 
(b)           Acceptance.  Employee hereby accepts such employment and agrees to
render the Services.
 
2.    Employment is At-Will.
 
Employee acknowledges that this Agreement does not create any obligation on
Employee’s part to work for the Company, or on the part of the Company to employ
Employee, for any fixed period of time.  Employment is at-will and may be
terminated at any time with or without cause and without providing a reason for
such termination.
 
3.    Best Efforts; Place of Performance.
 
(a)           Employee shall devote substantially all of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the best interests of the Company. Except as
otherwise noted in this Agreement, during his employment with the Company,
Employee shall not, without the prior written consent of the Board of Directors
of the Company, accept other employment, perform services (including consulting
services) for any other person or entity, or otherwise be actively engaged in
any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The duties to be performed by Employee hereunder shall be
performed primarily at the offices of the Company in Boston, Massachusetts,
subject to reasonable travel requirements on behalf of the Company, or such
other place as the Company may reasonably designate. Employee acknowledges that
the Company’s executive offices are located in New York, New York, where regular
presence will be required, and that the Company also maintains offices in the
greater Washington D.C. area., and that Employee will be required to travel
frequently to such other offices of the Company.
 
4.    Compensation.  As full compensation for the performance by Employee of his
duties under this Agreement, the Company shall pay Employee as follows:
 
(a)           Base Salary.  The Company shall pay Employee a salary (the “Base
Salary”) equal to Four Hundred Fifty Thousand Dollars ($450,000.00) per
annum.  Payment shall be made in accordance with the regular payroll practices
of the Company in effect from time to time.
 
(b)           Performance Bonus.  Employee shall be eligible to receive an
annual performance-based bonus (the “Performance Bonus”), based on Employee’s
performance as determined by the Board or the Compensation Committee thereof for
each calendar year or partial calendar year during Employee’s employment under
this Agreement. The target amount of the Performance Bonus shall be equal to
thirty-five percent (35%) of Employee’s Base Salary, with the amount of the
actual Performance Bonus payable for each year determined by the Board or
Compensation Committee in its sole discretion. The amount so determined shall be
payable within 30 days following December 31 of each calendar year during
Employee’s employment under this Agreement, provided that the Employee remains
employed by the Company on such date.  The amount of Performance Bonus for
fiscal 2011 shall not be determined pro rata based on the number of days in
2011, (i.e., Employee will be eligible for 100% of the Performance Bonus for
calendar year 2011.. At the sole discretion of the Board of Directors of the
Company, Employee may receive additional bonuses (each, a “Discretionary Bonus”)
based upon his performance on behalf of the Company and/or the Company’s
performance.  Discretionary Bonus, if any, shall be payable either as a lump-sum
payment or in installments, in such amounts, in such manner and at such times as
may be determined by the Board of Directors of the Company in its sole
discretion.


(c)           Stock Options.  The Company will grant Employee (i) stock options
(“Stock Options”) to purchase Two Hundred Fifty Thousand (250,000) shares of
Common Stock of the Company vesting one third annually starting with the first
anniversary of the date of grant; and (ii) Fifty Thousand (50,000) shares of
restricted Common Stock of the Company (“Restricted Shares”) that are subject to
transfer and forfeiture restrictions that will be scheduled to lapse in their
entirety on the first anniversary of the date of grant.  Unvested Stock Options
and unvested Restricted Shares shall be eligible for accelerated vesting under
the circumstances set forth in Section 9(c). The date of grant of these Stock
Options and Restricted Shares will be the starting date of Employee’s employment
hereunder, and the per share exercise price for such Stock Options will be the
fair market value of a share of the Company’s common stock determined as the
closing price on the day prior to the date of grant.  Such Stock Options and
Restricted Shares will be governed by the Company’s Amended and Restated 2003
Stock Option Plan (the “Stock Option Plan”) and respective stock option and
restricted stock agreements that will incorporate the Stock Option related
provisions contained in this subsection (c), which agreements shall be entered
into by Employee as a condition to the grant.
 
(d)           Withholding.  The Company shall withhold all applicable federal,
state and local taxes and social security and such other amounts as may be
required by law from all amounts payable to Employee under this Agreement.


(e)           Expenses.  The Company shall reimburse Employee for all normal,
usual and necessary expenses incurred by Employee in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.  The
Company’s expense reimbursement policy generally requires that application for
reimbursement be made as soon as practicable after the expense is incurred, but
in no event more than one year after the date of the expense.  Reimbursements
are made by the Company no less frequently than monthly.
 
 
4

--------------------------------------------------------------------------------

 

(f)           Relocation.  Employee acknowledges that (i) the Company does not
intend to establish an office in Princeton, New Jersey in proximity to
Employee’s residence on the date of this Agreement, and (ii) the Company expects
Employee to relocate to the Boston Massachusetts metropolitan area no later than
August 1, 2012.  Subject to such relocation having occurred by August 1, 2012,
the Company will reimburse Employee for moving expenses incurred in relocating
Employee’s family and belongings to the Boston, Massachusetts metropolitan area
and will pay Employee an additional stipend of $25,000 in respect of all other
incidental relocation expenses.  The Company will also reimburse Employee for up
to $3,000 per month of Boston-based apartment rental payments until the earlier
of Employee’s relocation or August 1, 2012, subject to the Company reviewing and
pre-approving in its sole discretion the proposed lease agreement. If Employee
elects not to rent a Boston-based apartment as contemplated by the preceding
sentence, the Company will reimburse Employee for reasonable expenses incurred
in traveling to and from Princeton, New Jersey in connection with Employee’s
work responsibilities in Boston, Massachusetts, New York, New York and
Germantown, Maryland. To the extent taxable to Employee, the Company will
“gross-up” the $25,000 incidental relocation stipend and reimbursements for
apartment rental payments to offset the impact on Employee of United States
federal income taxes on such payments. As a potential incentive for Employee to
relocate to the Boston Massachusetts metropolitan area as soon as practicable
following the commencement of employment hereunder, the Company may elect in its
sole discretion, but shall not be required, to increase the amount of the
$25,000 incidental relocation stipend by the maximum amount of apartment rental
payments for which the Company would otherwise be required to reimburse Employee
hereunder (i.e., $3,000 for each full calendar month following Employee’s
relocation and prior to August 1, 2012). All payments under this subsection
shall be made upon timely receipt by the Company of appropriate vouchers or
other proof of Employee’s expenditures and otherwise in accordance with the
Company’s expense reimbursement policy as may from time to time be adopted by
the Company.
 
(g)           Vacation and Other Benefits.  Employee shall be entitled to a
vacation of four (4) weeks per annum (or pro rata portion thereof for any
partial year), in addition to holidays observed by the Company as they fall on
scheduled days of work.  Employee shall not be entitled to carry any vacation
forward to the next year of employment and shall not receive any compensation
for accrued but unused vacation days.  Employee shall also be entitled to the
rights and benefits for which he shall be eligible under any benefit or other
plans (including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans parking benefits and other so-called “fringe” benefits) as
the Company shall make available to other employees generally from time to time.
 
(h)           Other Benefits.  The Company shall reimburse Employee for his
reasonable legal licensing fees and related professional dues and memberships.
These expenses will be reimbursed in accordance with the expense reimbursement
policy outlined in Section 5(e) above.
 
5.    Confidentiality; Non-Compete.  Employee acknowledges that all Company
employees, including Employee, are required to sign the Invention,
Non-Disclosure and Non-Competition Agreement in the form attached hereto and
incorporated herein as Exhibit A as a condition of employment.  If Employee
declines to sign the Invention, Non-Disclosure and Non-Competition on or prior
to the commencement of his employment hereunder, this Agreement shall be
terminated and of no further force and effect, ab initio, and no amount of Base
Salary, severance or other compensation or payment shall be due Employee
hereunder.
 
6.    Assignment.  Neither this Agreement nor any of the rights and obligations
of Employee under this Agreement may be assigned, transferred or otherwise
disposed of by Employee.
 
7.    Termination.  Employee’s employment hereunder may be terminated at any
time, with or without cause, and without providing a reason for such
termination.  This Agreement shall terminate upon termination of Employee’s
employment, except that the provisions of Sections 8 and 9 below shall survive
any termination of this Agreement.  The provisions of the Invention,
Non-Disclosure and Non-Competition Agreement shall survive termination of this
Agreement.
 
8.    Termination.  Employee’s employment hereunder shall be terminated upon
Employee’s death and may be terminated as follows:
 
 
5

--------------------------------------------------------------------------------

 

(a)      Employee’s employment hereunder may be terminated by the Company for
Cause. Any of the following actions by the Employee or conditions shall
constitute “Cause”:
 
(i)           The willful or negligent failure, disregard or refusal by Employee
to perform his duties hereunder;


(ii)          Any act by Employee, that in the opinion of the Chief Executive
Officer or President of the Company, has the effect of injuring the business or
reputation of the Company or any of its affiliates, including but not limited
to, any officer, director, executive or shareholder of the Company or any of its
affiliates;


(iii)         Misconduct by Employee in respect of the duties or obligations of
Employee under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by Employee from the Chief Executive
Officer or President of the Company (or such other executive officer to whom
Employee may report);


(iv)         Employee’s indictment of any felony or a misdemeanor involving
moral turpitude (including entry of a nolo contendere plea);


(v)          The determination by the Company after a reasonable and good faith
investigation by the Company following a written allegation by another employee
of the Company, that Employee engaged in any conduct prohibited by law
(including, without limitation, harassment that constitutes age, sex or race
discrimination);


(vi)         Any misappropriation or embezzlement of the property of the Company
or its affiliates (whether or not constituting a misdemeanor or felony);


(vii)        Breach by Employee of any of the provisions of the Company’s
Invention, Non-Disclosure and Non-Competition Agreement, as determined in the
sole and absolute discretion of the Chief Executive Officer or President of the
Company;


(viii)       Breach by Employee of any provision of this Agreement, as
determined in the sole and absolute discretion of the Chief Executive Officer of
the Company; and


(ix)          Failure by Employee to relocate his residence to the Boston,
Massachusetts metropolitan area by August 1, 2012, as contemplated by Section
4(f).


(b)      Employee’s employment hereunder may be terminated by the Company due to
Employee’s Disability. For purposes of this Agreement, a termination for
“Disability” shall occur upon rendering of a written termination notice by the
Board after Employee has been unable to substantially perform his duties
hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive 12 month period, by reason of any physical or mental illness or
injury. For purposes of this Section 8(b), Employee agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.
 
(c)      Employee’s employment hereunder may be terminated by the Company (or
its successor) upon the occurrence of a Change of Control. For purposes of this
Agreement, “Change of Control” means (i) the acquisition, directly or
indirectly, following the date hereof by any person (as such term is defined in
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
in one transaction or a series of related transactions, of securities of the
Company representing in excess of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities if such person (or his
or its affiliate(s)) does not own in excess of 50% of such voting power on the
date of this Agreement, or (ii) the future disposition by the Company (whether
direct or indirect, by sale of assets or stock, merger, consolidation or
otherwise) of all or substantially all of its assets in one transaction or
series of related transactions (other than (i) a merger effected exclusively for
the purpose of changing the domicile of the Company, (ii) financing activities
in the ordinary course in which the Company sells its equity securities, or
(iii) a transfer to a person or entity that, immediately after the transfer, is
or is controlled by a person or entity that controlled the Company before the
transfer, within the meaning of Section 1.409A-3(i)(5)(vii)(B) of the Treasury
regulations (the “Treasury Regulations”)  promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”) .
 
 
6

--------------------------------------------------------------------------------

 

(d)      Employee’s employment hereunder may be terminated by the Employee for
Good Reason, provided that such termination occurs within two (2) years
following the occurrence of an event of Good Reason (as defined below) and
provided, further, that the Employee has provided the Company with written
notice of an event of Good Reason within ninety (90) days following the date of
its occurrence and the Company shall have failed to cure the event of Good
Reason within thirty (30) days following the Company’s receipt of such notice
from Employee. For purposes of this Agreement, “Good Reason” shall mean any of
the following: (i) the assignment to the Employee of duties that constitute a
material diminution in Employee’s authorities, duties, responsibilities, titles
or offices as described herein; (ii) any material reduction by the Company of
the Employee’s duties and responsibilities; (iii) any material reduction by the
Company of the Employee’s base compensation payable hereunder; or (iv) a
material breach by the Company of this Agreement that is not cured within 30
days after receipt by the Company of written notice of such breach.
 
9.    Compensation upon Termination.


(a)           If Employee’s employment is terminated as a result of his death or
Disability, as a result of his voluntary resignation other than for Good Reason,
or by the Company for Cause, the Company shall pay to Employee or to the
Employee’s estate, as applicable, his accrued Base Salary through the date of
termination and expense reimbursement amounts for expenses incurred through the
date of termination. Employee shall have no further entitlement to any other
compensation or benefits from the Company, except as provided in Section 10(a)
below regarding continuation of insurance coverage.  Employee shall not be
entitled to any bonus payable after the date of termination.  Any Stock Options
that have vested as of the date of Employee’s termination shall remain
exercisable for a period of 90 days. Any Stock Options that have not vested as
of the date of termination and any grants of restricted stock the restrictions
on which have not lapsed as of the date of termination, shall be deemed to have
expired or be forfeited, as applicable, as of such date.


(b)           If Employee’s employment is terminated by the Company without
Cause, and other than by reason of death or Disability, or if the Employee’s
employment is terminated by the Employee for Good Reason, then the Company shall
pay to Employee his Base Salary through the date of his termination and any
expense reimbursement amounts for expenses incurred through the date of
termination. In addition, if (i) Employee has executed and delivered to the
Company, within 30 days after the effective date of that termination, a written
general release in a form satisfactory to the Company, whereby Employee shall
release the Company from any and all potential liabilities arising out of
Employee’s employment with, or termination from employment from, the Company;
and (ii) the rescission period specified in that release has expired, the
Company shall pay to Employee (x) a severance amount equal to 100% of Employee’s
then current Base Salary (the “Severance”), less applicable withholdings and
deductions, which amounts shall be payable in a single lump sum on the 90th day
after the effective date of that termination, and (y) the target amount of the
Performance Bonus contemplated by Section 4(b) (i.e., thirty-five percent (35%)
of Employee’s Base Salary) that would have been payable for the calendar in
which termination of his employment occurs, which portion shall be determined
pro rata based on the number of days in such calendar year during which Employee
was employed by the Company.  Any Stock Options that have vested as of the date
of Employee’s termination shall remain exercisable for a period of 90 days. All
unvested Stock Options and unvested awards of restricted Common Stock
(“Restricted Stock”) as of the date of Employee’s termination shall be deemed to
have expired as of such date.

 
7

--------------------------------------------------------------------------------

 

(c)           If (i) Employee’s employment is terminated by the Company (or its
successor) without Cause and either (A) within eighteen (18) months following
the occurrence of a Change of Control or (B) within 90 days prior to and in
connection with the occurrence of a Change in Control, then in addition to the
severance benefits provided under Section 9(b) above, then all unvested Stock
Options and unvested Restricted Stock held by Employee at the time that such
termination occurs shall be accelerated and deemed to have vested as of the
termination date.  Any Stock Options that have vested (or been deemed pursuant
to the immediately preceding sentence to have vested) as of the date of
Employee’s termination shall remain outstanding and exercisable until the
earlier of (x) 90 days following the later of the date of Employee’s termination
or the effective date of the Change of Control (unless Company options shall not
generally be assumed or continued by the acquirer or continuing entity), or (y)
the date of exercise of such Stock Options, or (z) the date on which the
original term of any such Stock Options expires (without regard to the
termination of Employee’s employment).


(d)           This Section 9 sets forth the only obligations of the Company with
respect to the termination of the Employee’s employment with the Company, and
the Employee acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 9.


(e)           Amounts payable to Employee pursuant to Sections 9(b) or 9(c)
hereof shall only be paid following Employee’s separation from service with the
Company. The time for payment of amounts due following Employee’s separation
from service pursuant to this Section 9 shall be determined in accordance with
the Company’s regular payroll and bonus payment practices, subject to the
provisions of Code Section 409A and the Treasury Regulations. Except as
otherwise provided herein, payments of Base Salary following separation from
service shall be made semi-monthly at the same times as, and in accordance with,
the Company’s regular payroll payments. Payments for Performance Bonus,
Discretionary Bonus or expense reimbursements accrued with respect to periods of
service completed prior to Employee’s separation from service, but unpaid at the
time of termination of employment, shall be due and payable at the same times as
they otherwise would be due in accordance with the Company’s regular bonus
payment practices (i.e., Performance Bonus within 30 days following the end of
the applicable calendar year). Notwithstanding anything herein to the contrary,
(i) if at the time of Employee’s termination of employment with the Company the
Company’s common stock is publicly traded (as determined under Code Section
409A), (ii) Employee is a “specified employee” (as determined under Code Section
409A), and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Code
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee’s termination of employment with the Company (or the
earliest date as is permitted under Code Section 409A without any accelerated or
additional tax); and (ii) if any other payments of money or other benefits due
to Employee hereunder could cause the application of an accelerated or
additional tax under Code Section 409A, then such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Code Section 409A, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Board, that
is reasonably expected not to cause such an accelerated or additional tax. For
purposes of Code Section 409A, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Code Section 409A,
and, to the extent required by Code Section 409A, references herein to
Employee’s “termination of employment” shall refer to Employee’s “separation
from service” (within the meaning of Code Section 409A) with the Company (as
defined to include any affiliates required to be taken into account for that
definition of separation from service).  To the extent any reimbursements or
in-kind benefits due to Employee under this Agreement constitute “deferred
compensation” under Code Section 409A, any such reimbursements or in-kind
benefits shall be paid to Employee in a manner consistent with Section
1.409A-3(i)(1)(iv) of the Treasury Regulations.  The compensation (including
without limitation separation benefits) provisions of this Agreement shall be
interpreted, operated and administered in a manner intended to comply with any
applicable requirements of Code Section 409A, the Treasury Regulations, and
subsequent guidance issued under Code Section 409A.


10.  Effect of Termination on Benefits.


(a)           If Employee’s employment with the Company is terminated, Employee
may elect to continue, and the Company shall continue to provide, Employee’s
existing medical and dental coverage under the Company’s medical and dental
insurance plans, if any, for a period of up to eighteen (18) months from the
date of termination; provided, however, that the entire cost of such medical and
dental insurance coverage from and after the date of termination shall be borne
entirely by Employee.

 
8

--------------------------------------------------------------------------------

 


(b)           Except as otherwise specifically provided for in subsection (a) of
this Section, or in Section 8 above, upon termination of Employee’s employment,
Employee shall have no further entitlement to any other compensation or benefits
from the Company.


11.  Miscellaneous.
 
(a)           This Agreement constitutes the entire agreement and understanding
between the Company and Employee concerning the subject matter hereof and
supersedes any previous agreement, oral, written or otherwise, between the
Company and Employee concerning the subject matter hereof.  No modification,
amendment, termination or waiver of this Agreement shall be binding unless in
writing and signed by a duly authorized officer of the Company.
 
(b)           Employee represents that: (i) neither the execution or delivery of
this Agreement nor the performance by Employee of his duties and other
obligations hereunder violate or will violate any statute, law, determination or
award, or conflict with or constitute a default or breach of any covenant or
obligation under (whether immediately, upon the giving of notice or lapse of
time or both) any prior employment agreement, contract, or other instrument to
which Employee is a party or by which he is bound; (ii) Employee will not
disclose to the Company any confidential or proprietary information of any other
person or employer and will not bring to the Company any property or documents
of a confidential nature that belong to any other person or employer; and (iii)
Employee does not have in his possession any property belonging to another
employer, whether in paper or electronic format.
 
(c)           Employee represents that he has the full right, power and legal
capacity to enter and deliver this Agreement and to perform his duties and other
obligations hereunder.  This Agreement constitutes the legal, valid and binding
obligation of Employee enforceable against him in accordance with its terms.  No
approvals or consent of any person or entities are required for Employee to
execute and deliver this Agreement or perform his duties and other obligations
hereunder.


(d)           Employee understands, acknowledges and agrees that any violation
by Employee of any of the terms of this Agreement may result in Employee’s
immediate termination.


(e)           The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect.  No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.


(f)           This Agreement shall be construed, interpreted, and applied in
accordance with the laws of the Commonwealth of Massachusetts, applying to
contracts fully executed and performed in the Commonwealth of Massachusetts.


(g)           In the event any provision of this Agreement shall be held to be
void, unlawful or unenforceable, all of the remaining provisions shall
nevertheless remain in full force and effect.


(h)           All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally, by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, when deposited in
the United States mail.  Either party may designate another address, for receipt
of notices hereunder by giving notice to the other party in accordance with this
paragraph (h).


(i)           The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 
9

--------------------------------------------------------------------------------

 


(j)           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.


(k)           Employee hereby acknowledges receipt of a duplicate copy of this
Agreement.


EMPLOYEE ACKNOWLEDGES THAT BEFORE SIGNING EMPLOYEE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS TERMS AND CONDITIONS.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
EMPLOYEE:
 
By:
/s/ Hagop Youssoufian
Name:  Hagop Youssoufian, M.Sc., M.D.
 
ZIOPHARM Oncology, Inc.:
 
By:
/s/ Jonathan Lewis
Name:  Jonathan Lewis, M.D. Ph.D.
Title:  Chief Executive Officer


 
10

--------------------------------------------------------------------------------

 

Exhibit A to Employment Agreement


INVENTION, NON-DISCLOSURE AND
 NON-COMPETITION AGREEMENT


This Agreement is made this____  day of  ______, 2011, between ZIOPHARM
Oncology, Inc., having an address at One First Avenue, Parris Building #34, Navy
Yard Plaza, Boston MA  02129 (hereinafter referred to as the "Company"),
and  Hagop Youssoufian, M.Sc. M.D., presently residing at 267 Dodds Lane,
Princeton, NJ 08540  (“EMPLOYEE”).


In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:


1.           Proprietary Information


(a)  The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company's business,
business relationships or financial affairs (collectively, "Proprietary
Information") is and shall be the exclusive property of the Company.  By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plan, research data, clinical data, financial
data, personnel data, computer programs, customer and supplier lists, and
contacts at or knowledge of customers or prospective customers of the
Company.  The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.


(b)  The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company.  All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Employee shall be delivered to
the Company, upon the earlier of (i) a request by the Company or (ii)
termination of his/her employment.  After such delivery, the Employee shall not
retain any such materials or copies thereof or any such tangible property.


(c)  The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or the Employee.


2.           Developments


(a)  The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived, or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as "Developments").

 
A-1

--------------------------------------------------------------------------------

 

(b)  The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications.  However, this paragraph
2(b) shall not apply to Developments which do not relate to the present or
planned business or research and development of the Company and which are made
and conceived by the Employee not during normal working hours, not on the
Company's premises and not using the Company's tools, devices, equipment or
Proprietary Information.  The Employee understands that, to the extent this
Agreement shall be construed in accordance with the law of any state which
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this paragraph 2(b) shall be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes. The Employee also hereby waives all claims to moral rights
in any Developments.


(c)  The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments.  The Employee shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interest in any Development.  The Employee further agrees that if the
Company is unable, after reasonable effort, to secure the signature of the
Employee on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Employee, and the Employee hereby irrevocably designates and appoints each
executive officer of the Company as his/her agent and attorney-in-fact to
execute any such papers on his/her behalf, and to take any and all actions as
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development, under the conditions described in this sentence.


3.
Non-competition



 
(a) Unless otherwise consented to in writing by the Company, while the Employee
is employed by the Company and for a period of one year after the termination or
cessation of such employment for any reason, the Employee will not directly or
indirectly:



 
(i) as an individual proprietor, partner, stockholder, officer, employee,
director, joint venturer, investor, lender, consultant, or in any other capacity
whatsoever (other than as the holder of not more than one percent of the
combined voting power of the outstanding stock of a publicly held company),
engage in the business of developing, designing, producing, marketing, selling
or rendering (or assisting any other person in developing, designing, producing,
marketing, selling or rendering) oncology products in the class of arsenicals,
products in the phosphoramidic nitrogen mustard family and “mustard gas family,”
anti-mitotics with the same mechanism as that in indibulin, and DNA-based
biotherapeutic products involving in vivo expression of effectors for the
treatment of cancer, or other products or product candidates that are in the
same chemical family as or are otherwise substantially similar to those that
have been or are being developed, designed, produced, marketed, sold or rendered
by the Company while the Employee was employed by the Company; or



(ii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company which were contacted,
solicited or served by the Employee while employed by the Company.
 


(b)  If the Employee violates the provisions of Section 3(a), the Employee shall
continue to be bound by the restrictions set forth in Section 3(a) until a
period of one year has expired without any violation of such provisions.


4.
Non-Solicitation



 
(a)  While the Employee is employed by the company and for a period of two years
after the termination or cessation of such employment for any reason, the
Employee will not directly or indirectly recruit, solicit or hire any employee
of the Company, or induce or attempt to induce any employee of the Company to
terminate his/her employment with, or otherwise cease his/her relationship with,
the Company.


 
A-2

--------------------------------------------------------------------------------

 

 
(b)  If the Employee violates the provisions of Section 4(a), the Employee shall
continue to be bound by the restrictions set forth in Section 4(a) until a
period of two years has expired without any violation of such provisions.



5.           Other Agreements


The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company on Appendix A to this Agreement, the Employee is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his/her employment with the Company or to refrain
from competing, directly or indirectly, with the business of such previous
employer or any other party.  The Employee further represents that his/her
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by the Employee in confidence or in
trust prior to his/her employment with the Company, and the Employee will not
disclose to  the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.


6.           United States Government Obligations


The Employee acknowledges that the Company from time to time may have agreements
with the other persons or with the United States Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.


7.           No Employment Contract


The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her temporary employment will continue
for any period of time.


8.           Miscellaneous


(a)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(b)  This Agreement supersedes all prior agreements, written or oral, between
the Employee and the Company relating to the subject matter of this Agreement.


(c)  This Agreement may not be modified, changed or discharged in whole or in
part, except by an agreement in writing signed by the Employee and the
Company.  The Employee agrees that any change or changes in his/her duties,
salary or compensation after the signing of this Agreement shall not affect the
validity or scope of this Agreement.


(d)  No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.


(e)  The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.

 
A-3

--------------------------------------------------------------------------------

 


(f)  The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose.  The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to specific performance and other injunctive relief.


(g)  If any restriction set forth in Sections 3 or 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.


(h)  This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Massachusetts. Any
action, suit, or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the Commonwealth of  Massachusetts(or, if appropriate, a
federal court located within Massachusetts), and the Company and the Employee
each consents to the jurisdiction of such a court.


Signature Page Follows.

 
A-4

--------------------------------------------------------------------------------

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.


ZIOPHARM Oncology, Inc.
 
Name: Richard E. Bagley
 
Name:
 
signature
 
Title: President, COO & CFO
 
Date:
 
Employee Name
 
Name:  Hagop Youssoufian, M.Sc., M.D.
 
Name:
 
signature
 
Date:

 
 
A-5

--------------------------------------------------------------------------------

 

Appendix A
 
 
A-6

--------------------------------------------------------------------------------

 